Citation Nr: 1809295	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include degenerative joint disease of the right knee.

2.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976, from September 1977 to November 1981, from September 2005 to January 2006, and from April 2009 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2017, the Veteran testified at Board hearing before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of this hearing is of record.

At the September 2017 Board hearing, the Veteran appears to have raised the issue of a total disability rating based on individual unemployability (TDIU).  In this regard, the information of record reflects that the Veteran did not initiate an appeal of a December 2014 rating decision, in which the RO increased the disability rating for posttraumatic stress disorder from 30 percent to 50 percent disabling; and, in a December 2014 statement, the Veteran likewise withdrew his claim of TDIU.  See 38 U.S.C.A. § 7105(c) (2012); 38 C.F.R. §§ 20.204, 20.203 (2017).  Thus, to the extent the Veteran has now expressed an intent to file a claim for TDIU, at the September 2017 Board hearing, that matter is referred to the RO for appropriate action in accordance with the amended regulations governing the filing of claims.  See 38 C.F.R. §§ 3.150, 3.155 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although a delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims. 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Record Development

The Board notes that some of the Veteran's service treatment records appear to be missing from the file.  Although it appears that the AOJ made an attempt to obtain these service treatment records, it is unclear to the Board whether such records do not exist or that any further efforts to obtain them would be futile.  The claims file does not contain a formal determination that such records do not exist or that further efforts to obtain such records would be futile, or any notification to the Veteran of such a finding, as required by governing regulation.  See 38 C.F.R. § 3.159 (c)(2), (e) (2017).

On remand, the AOJ should either complete its attempts to obtain service treatment records for the Veteran's first and second periods of active service, or issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159 (c) and (e).

Moreover, it appears that VA has not attempted to obtain all of the pertinent private medical records identified by the Veteran.  Specifically, the Veteran has reported receiving civilian treatment for his bilateral knee condition.  Although the date and name of the physician was not disclosed, the Veteran reported that the physician referenced his knee condition as a "train wreck."  See Correspondence received in September 2010.  

On remand, the AOJ should obtain the necessary releases from the Veteran and attempt to obtain any applicable private medical records.  This must be done prior to appellate review.

Ongoing relevant medical records should also be obtained. 38 U.S.C. § 5103A (c) (2012); 38 C.F.R. § 3.159 (c)(3) (2017); see also Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Addendum Opinion

The Board notes that the Veteran was afforded VA examinations, namely in July 2010, August 2012, and June 2017; a September 2012 VA opinion is also of record.  The most recent VA examination afforded to the Veteran was in June 2017.  The examiner reviewed the claims file, examined the Veteran, and provided an opinion supported by rationale.  However, when addressing the September 2005 claimed injury, the examiner noted that records did not substantiate an injury but merely the provocation of pain by physical activity, as would be expected with severe DJD.  Similarly, when the examiner referenced the purported injury sustained in November 2009, the examiner noted that the Veteran's increased knee pain was based solely on his subjective history and not on any objective medical facts.

The Board finds that these excerpts contained within the opinion are based on inaccurate facts.  Upon a thorough review of the Statement of Medical Examination and Duty Status, dated September 2005, there is reference to a September 2005 injury, although vague, which occurred in the line of duty upon which the Veteran complained of knee pain.  

Lastly, the Board notes that the Veteran's prior statements, in which he related he injured his knees, were not considered.  Upon a review of the file, the Board observes that the Veteran referenced an injury sustained in July 1975, during his first period of active service, as a result of a training accident, while performing downrange training exercises.  The Veteran reported that although he did not break any bones, as a result of being crushed between two vehicles, he suffered trauma and soft tissue damage to his legs.  The Veteran also attributes his knee DJD to the fact that he was required to run in military issued combat boots which gave little to no support.  The Veteran further referenced the October 2005 injury sustained during mobilization training upon which he fell on a land navigation course; a November 2009 incident in which he injured his knee while moving to a bomb shelter following a rocket explosion; the climbing up onto D-9 tractors and onto treads during his last period of service; and a February 2010 injury sustained after falling into a hole while leading a platoon.  See Correspondence received September 2010, see also Hearing Transcript.  Discussion regarding these purported injuries should also be acknowledged in the medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to obtain for association with the record copies of the Veteran's complete service treatment records and service personnel records for his first and second periods of active duty service.  All facilities where such records may be stored should be searched.  The scope of the search must be noted in the record.  If the AOJ determines that additional service treatment records and service personnel records do not exist, or that any further efforts to obtain them would be futile, it must be so certified for the record, with a formal finding of unavailability, and the Veteran should be so notified. 

2.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his right and left knees and to provide authorizations for VA to obtain records of any such private treatment, to include the private provider referenced in the September 2010 correspondence.  The AOJ should obtain for the record complete clinical and all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After instructions (1) and (2) are completed, arrange for an addendum opinion to be prepared by the examiner who conducted June 2017 VA examination in order to determine the nature and cause of the Veteran's bilateral knee disorders.  If the examiner who prepared the June 2017 VA examination report and opinion contained that report is unavailable, the addendum opinion should be rendered by another medical professional with appropriate expertise.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner is asked to the respond to the following:

a.  Please identify (by diagnosis) each right and left knee disorder found/shown by the record.

Active Duty from September 1973 to September 1976 

b.  Please identify the likely cause for each right and left knee disorder entity diagnosed.  Specifically, did any such disorder have its onset in (or is otherwise related to) to this period of the Veteran's active duty service?  In responding, the examiner is asked to comment on the Veteran's account of a July 1975 injury due to a training accident while performing downrange training exercises.

Active Duty from September 1977 to November 1981

c.  For each right and left knee disorder entity diagnosed, did the onset of such disorder occur prior to the Veteran's entry onto this period of active duty?  If so, state, if possible, the approximate date of onset of any such disorder.

d.  If the onset of any such disorder did occur prior to the Veteran's entry onto this period of active duty, did any such disorder progress, during that period of service, at a greater rate than normally expected according to accepted medical authority?

**In responding, the examiner is asked to comment on (1) whether the Veteran suffered temporary or intermittent flare-ups during that period of service, based on the Veteran's medical history noted before, during and after this period of active duty; or, (2) whether the Veteran suffered a worsening of any such disorder during that period of service, based on the Veteran's medical history noted, before, during, and after this period of active duty; and if so, was such a worsening of any such disorder due to the natural progression of that disorder?

e.  If the onset of any such disorder DID NOT occur prior to the Veteran's entry onto this period of active duty, did any such disorder have its onset in (or is otherwise related to) this period of active duty?


Active Duty from September 2005 to January 2006

f.  For each right and left knee disorder entity diagnosed, did the onset of such disorder occur prior to the Veteran's entry onto this period of active duty?  If so, state, if possible, the approximate date of onset of any such disorder.

g.  If the onset of any such disorder did occur prior to the Veteran's entry onto this period of active duty, did any such disorder progress, during that period of service, at a greater rate than normally expected according to accepted medical authority?

**In responding, the examiner is asked to comment on the Veteran account of having sustained an injury in October 2005 when he fall on a land navigation course during mobilization training, and then consider: (1) whether the Veteran suffered temporary or intermittent flare-ups during that period of service, based on the Veteran's medical history noted before, during and after this period of active duty; or, (2) whether the Veteran suffered a worsening of any such disorder during that period of service, based on the Veteran's medical history noted, before, during, and after this period of active duty; and if so, was such a worsening of any such disorder due to the natural progression of that disorder?

h.  If the onset of any such disorder DID NOT occur prior to the Veteran's entry onto this period of active duty, did any such disorder have its onset in (or is otherwise related to) this period of active duty?  In responding, the examiner is asked to comment on the Veteran account of having sustained an injury in October 2005 when he fell on a land navigation course during mobilization training.

Active Duty from April 2009 to April 2010

i.  For each right and left knee disorder entity diagnosed, did the onset of such disorder occur prior to the Veteran's entry onto this period of active duty?  If so, state, if possible, the approximate date of onset of any such disorder.

j.  If the onset of any such disorder did occur prior to the Veteran's entry onto this period of active duty, did any such disorder progress, during that period of service, at a greater rate than normally expected according to accepted medical authority?

**In responding, the examiner is asked to comment on (1) the Veteran account of having sustained a knee injury in November 2009 while moving a bomb shelter following a rocket explosion, (2) his account of climbing up onto D-9 tractors and treads, and (3) his account of a February 2010 injury sustained after he fell in hole while leading a platoon; and then consider: (1) whether the Veteran suffered temporary or intermittent flare-ups during that period of service, based on the Veteran's medical history noted before, during and after this period of active duty; or, (2) whether the Veteran suffered a worsening of any such disorder during that period of service, based on the Veteran's medical history noted, before, during, and after this period of active duty; and if so, was such a worsening of any such disorder due to the natural progression of that disorder?

k.  If the onset of any such disorder DID NOT occur prior to the Veteran's entry onto this period of active duty, did any such disorder have its onset in (or is otherwise related to) this period of active duty?  In responding, the examiner is asked to comment (1) the Veteran account of having sustained a knee injury in November 2009 while moving a bomb shelter following a rocket explosion, (2) his account of climbing up onto D-9 tractors and treads, and (3) his account of a February 2010 injury sustained after he fell in hole while leading a platoon.

For All of the Periods of Active Duty Service

l.  If a right and/or left knee disorder shown is deemed to unrelated to any of the Veteran's periods of active duty, the examiner should, if possible, identify the caused considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




